Citation Nr: 0816119	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as based on aggravation.

2.  Entitlement to an increased initial evaluation for 
chronic dermatitis, currently evaluated as 10 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in June 2007.

The Board notes that this claim was remanded in September 
2007 for further development.  That development having been 
completed, this claim now returns before the Board.

The issue of entitlement to an increased initial evaluation 
for chronic dermatitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the veteran's current right knee disability is not related to 
service and was not aggravated therein.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In October 2003, December 2003, March 2006, and March 2007, 
the agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The March 2007 letter also 
provided the notice of the disability rating and effective 
date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although some of these 
notice letters postdated the initial adjudication, the claim 
has been readjudicated several times during the course of 
this appeal, and no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, such as arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any right knee 
disability, to include as based on aggravation.  In this 
regard, the Board notes that the preponderance of the 
evidence of record indicates that the veteran's current right 
knee disability pre existed service, is not related to 
service, and has not been aggravated by service.  

Initially, the Board points out that the veteran did note, 
during his May 1968 reports of entrance examination and 
medical history, that he had knee trouble, and had previously 
had his right knee operated on in 1964.  The veteran's report 
of entrance examination however shows that, after an 
orthopedic consult, the veteran was cleared for active duty.  
Thus, the evidence clearly shows that the veteran had a 
preexisting right knee disability upon entry into service.  
However, the veteran's main contention is not that he 
incurred a right knee disability in service, but that his pre 
existing right knee disability was aggravated in service, 
beyond its normal progression.

The veteran was seen in service a few times for right knee 
pain.  Specifically, on June 20, 1968, the veteran was seen 
with complaints of pain in both knees.  He reported he had an 
accident and knee operation in July 1964 and December 1967.
No limitation of motion was found at that time, and it was 
felt that the veteran had no acute knee problem at that time.

On June 27, 1974, the veteran reported his previous right 
knee surgery in 1964, for ligament and damaged cartilage 
issues.  He reported that he was now having minor pain on the 
lateral side of his knee.  He was found to have full range of 
motion, with no edema, and an intact patella.  The examimer's 
impression was of a minor strain of the right knee.

While the veteran was seen at other times for left knee pain, 
the veteran's service medical records do not show that he was 
seen at any other time for right knee pain, and his April 
1976 report of separation examination was negative for 
complaints of, or treatment for, any right knee disability.

Although the veteran reported receiving treatment for a right 
knee disability in 1979, the earliest medical evidence of 
record subsequent to service showing treatment for a right 
knee disability is a March 1991 report of private treatment.  
At that time, the veteran reported that he had surgery on his 
right knee in 1978, with removal of cartilage.  He reported 
difficulty with the knee upon extension, as well as some 
problems with locking of the knee.

The veteran received a VA fee basis examination in February 
2004.  At that time, the veteran was found to have severe 
degenerative changes of the right knee, with constant pain, 
and reduced range of motion.  That examiner, however, did not 
offer an opinion as to whether the veteran's right knee 
disability was incurred in or aggravated by service.

The veteran received a further VA examination in May 2006.  
At that time, the veteran's claim file was examined, a 
detailed history was taken, and the veteran was thoroughly 
examined.  The veteran was diagnosed with right knee 
degenerative joint disease.  At that time, the examiner noted 
the veteran's service medical records, and particular the 8 
year span of time between the injury to both knees documented 
in 1968 in service, and the minor right knee sprain diagnosed 
in 1974, as well as the veteran's report of a right knee 
injury with surgery prior to service.  The examiner indicated 
that there no evidence of other injury or aggravation during 
the veteran's military service.  The examiner also indicated 
that there was no evidence of record which showed that the 
pre service condition was permanently worsened by the 
military service, nor was there medical evidence showing that 
the right knee condition became worse within the first year 
following separation from service.  As such, the examiner 
indicated that the veteran's current diagnosis of 
degenerative joint disease of the right knee was not as 
likely as not the result of permanent aggravation while the 
veteran was in service, beyond its normal progression.  The 
Board finds this opinion particularly probative because the 
examiner thoroughly examined the veteran and reviewed his 
medical file, and as well offered reasons and bases for his 
opinion.

A June 2007 treatment record from a private physician 
diagnosed the veteran with advanced arthritis of the right 
knee, which the examiner opined was mainly post traumatic, 
that is, due to previous injuries and associated surgeries.  
However, this examiner did not specifically relate the 
veteran's right knee disability to service, either directly 
or based on aggravation.

A July 2007 initial evaluation from a private physician is of 
record.  This examiner noted the reported history of the 
veteran, who indicated he had sustained a right knee injury 
prior to service, and then two injuries to his knees in 
service, and had pain and swelling in his knees since that 
time.  After examination, the veteran was diagnosed with 
degenerative joint disease of the medial and patellar-femoral 
compartments.  The examiner recommended right total knee 
replacement.  The examiner indicated that, in his opinion, 
the veteran's right knee problem related to the injuries the 
veteran sustained in service.  While the Board recognizes 
this opinion, it finds it of limited probative because it 
appears to be based on the veteran's reported history, and 
not a review of the evidence of record, and the examiner did 
not provide any reasons or bases for his opinions.

The veteran received a further VA examination in December 
2007.  At that time, the veteran's claims file was 
extensively reviewed, and the veteran provided with a 
thorough examination.  The veteran was diagnosed with 
degenerative joint disease of the right knee with limitation 
of function because of pain that was moderate to severe.  The 
examiner indicated that it was his opinion that the current 
diagnosis of degenerative joint disease of the right knee was 
not as likely as not the result of permanent aggravation 
while the veteran was in the service, beyond the natural 
development of the disease.  In support of this opinion, the 
examiner indicated that there was no medical evidence of 
record showing that the right knee condition was permanently 
worsened by military service, nor was there medical evidence 
showing that the right knee condition became worse within the 
first year following separation from service.  The examiner 
also pointed out the veteran's service medical records, which 
showed only minimal treatment for his knees in service, as 
further evidence that the veteran's preexisting knee 
disability was not aggravated in service.  

The Board finds this opinion particularly probative because, 
as opposed to the July 2007 opinion, it is based on a 
thorough examination and a thorough review of the veteran's 
claims file, and because the examiner offers reasons and 
bases for his opinion.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1252 (2002) (it is not 
error for the Board value one medical opinion over another, 
as long as a rationale basis for doing so is given). 

The Board recognizes the statements submitted by friends and 
relatives of the veteran, as well as the veteran's own 
testimony, which all indicate his belief that his knee was 
permanently aggravated by service.  However, as laypeople, 
their opinions as to the medical question of whether the 
veteran's pre existing medical disability was aggravated by 
service are of minimal probative value.  Espiritu.

Thus, considering the evidence cited above and all relevant 
evidence of record, the Board finds that the preponderance of 
the evidence of record indicates that the veteran's right 
knee disability was not incurred in, or aggravated by, 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right knee disability 
is denied.


REMAND

In a January 2008 RO decision, the veteran was granted 
service connection for chronic dermatitis, at a 10 percent 
evaluation, which was considered a full grant of benefits 
requested on appeal.  However, in a statement received at the 
RO in March 2008, the veteran expressed disagreement with the 
10 percent evaluation assigned for his dermatitis.  The RO 
has not issued a statement of the case on that matter. Under 
the circumstances, the Board must remand this matter to the 
RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should issue a statement of the case on the 
matter of entitlement to an increased initial rating for 
a the veteran's dermatitis.  If the claimant timely 
perfects an appeal of this issue, this matter should be 
returned to the Board for further consideration, in 
accordance with appropriate appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


